Citation Nr: 0833851	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-03 582A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a right elbow disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

The veteran presented sworn testimony in support of his 
appeal during a hearing held at the RO before the undersigned 
Veterans Law Judge in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the duty-to-assist notice which 
must be provided to a veteran, such as this one, who is 
seeking a higher disability rating.  We note that the Court 
issued this decision after the most recent RO adjudication of 
the veteran's appeal.  Nevertheless, applying these new 
principles to the present case, the Board finds that although 
the veteran has been provided with some notification as to 
his right elbow claim, it does not meet the requirements set 
forth in Vazquez-Flores v. Peake.  

In this regard, the notice he has received did not include at 
least a general description of the criteria necessary to 
demonstrate entitlement to a higher rating; i.e., a worsening 
or increase in severity of the disability; and the effect 
that worsening has on the claimant's employment and daily 
life.  Further, he must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Therefore, a remand to provide adequate pre-decisional notice 
as to these elements of his claims is required.

During the hearing on appeal, the veteran reported that his 
physicians had told him the only solution for his worsening 
right elbow situation would be a total elbow replacement.  
This statement indicates worsening of the elbow which is not 
reflected in the evidence of record and also recent 
treatment, reports of which have not yet been associated with 
the claims file.  In order to provide this veteran with a 
complete and thorough review of his appeal, the Board finds 
that further evidentiary development is indicated, as set out 
below.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as interpreted by Vazquez-
Flores, are fully complied with and 
satisfied, to include informing him that 
he may submit evidence showing the 
effects of any worsening or increase in 
severity upon his employment and daily 
life, providing at least a general 
description of the criteria necessary to 
demonstrate entitlement to a higher 
rating, and providing examples of the 
types of medical and lay evidence that he 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  
See also 38 C.F.R. § 3.159. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
elbow disorder since 2004, the date of 
the most recent treatment report 
contained in the claims file.  After 
securing the necessary release(s), the RO 
should obtain these records for inclusion 
in the claims file.

3.  After obtaining the records requested 
above, the veteran should be afforded a 
VA orthopedic examination to identify his 
current symptoms and the current level of 
functional impairment resulting from his 
right elbow disability.  The claims 
folder, including the records requested 
above, must be made available to the 
examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is requested 
to clearly identify all current 
symptomatology arising from the service-
connected disability and to comment upon 
the effect of the disability upon the 
veteran's daily life and functioning.  
The complete rationale for all opinions 
expressed should be fully explained. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


